Case 1:20-cv-00535-WES-PAS Document 8 Filed 04/19/21 Page 1 of 3 PageID #: 45



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

______________________________
                                )
MANETIRONY CLERVRAIN,           )
                                )
          Plaintiff,            )
                                )
     v.                         )                       C.A. No. 20-535 WES
                                )
DANIEL J. MCKEE, in his         )
official capacity as Governor )
of the State of Rhode Island, 1 )
                                )
          Defendant.            )
______________________________)

                                           ORDER

        On January 15, 2021, Magistrate Judge Patricia A. Sullivan

issued a Report and Recommendation (“R.&R.”), ECF No. 3, which

recommended that Plaintiff’s Complaint, ECF No. 1, be dismissed

for failure to state a claim and as frivolous and that Plaintiff’s

Motion for Leave to Proceed In Forma Pauperis, ECF No. 2, be denied

as moot.          Specifically, Judge Sullivan determined that Plaintiff

had failed to state a claim because he had not drawn any connection

between          his    assertions   against   the   various    federal   agencies

causing Plaintiff to be detained and the Governor of Rhode Island.

R.&R.       4.         Judge   Sullivan   recommended    that   the   complaint   be

dismissed as frivolous because Plaintiff has “randomly sued other




       Daniel J. McKee is now the Governor of Rhode Island.
        1

Pursuant to Fed. R. Civ. P. 25(d), Governor Daniel J. McKee has
been substituted for Governor Gina M. Raimondo as Defendant.
Case 1:20-cv-00535-WES-PAS Document 8 Filed 04/19/21 Page 2 of 3 PageID #: 46



state officials [in other cases] with no conceivable basis for

doing so[,]” leading to dismissals.        Id. at 4-5 (citing Clervrain

v. Herbert, Case No. 2:20-CV-880-JNP, 2020 WL 7714735, at *1 (D.

Utah Dec. 29, 2020); Clervrain v. Marin, Case No. 20-CV-925 JLS

(RBB), 2020 WL 5408581, at *1-2 (S.D. Cal. Sept. 9, 2020)).

Plaintiff did not timely file an objection to the R.&R.          Well after

the deadline to file, Plaintiff filed a Motion to Obtain an ECF

Login and Password, ECF No. 5, and a Motion for Change of Address

and Reconsideration, ECF No. 7.           The failure to file specific

objections in a timely manner constitutes waiver of the right to

review by the district judge and the right to appeal the Court’s

decision.    See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st

Cir. 2008); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603,

605 (1st Cir. 1980).       After reviewing the relevant papers, the

Court   ACCEPTS   the   R.&R.   and   ADOPTS   the   recommendations     and

reasoning set forth therein.

      Accordingly, Plaintiff’s Complaint, ECF No. 1, is DISMISSED

for failure to state a claim and as frivolous, Plaintiff’s Motion

for Leave to Proceed In Forma Pauperis, ECF No. 2, is DENIED as

moot, Plaintiff’s Motion to Obtain an ECF Login and Password, ECF




                                      2
Case 1:20-cv-00535-WES-PAS Document 8 Filed 04/19/21 Page 3 of 3 PageID #: 47



No. 5, is DENIED as moot, and Plaintiff’s Motion for Change of

Address and Reconsideration, ECF No. 7, is DENIED as moot.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: April 19, 2021




                                     3
